Title: From Benjamin Franklin to Vergennes, 3 May 1779
From: Franklin, Benjamin
To: Vergennes, Charles Gravier, comte de



Sir
Passy May 3d. 1779:
When I last had the honor of waiting upon your Excellency, I mentioned certain Applications from the States of Virginia and Maryland, for Arms, Ammunition and Clothing, which I am desired by their Agents here to sollicit. I should sooner have presented your Excellency a Note of the Particulars, which I now enclose, but that Treaties have been attempted with private Persons to furnish the Articles wanted. Those Treaties not succeeding, I am obliged at length to request your Excellency would take the Trouble of considering the Application, and favour it, if you shall think it reasonable. The respective States propose and promise to pay for what is supply’d to each of them, as soon as the War is over; But as their Letters are dated near a year since, and possibly a part of their Wants may have been supply’d by the Congress, and as the Agents have desired me to engage for the Payment I should imagine that if his Majesty should think fit to grant such Aids, they would be best granted to the Congress, who will take care to supply particular States, & be accountable for the whole. In which Case it would be well to double the Quantity of Clothing and small Arms, as the Congress have order’d great Quantities, which we are not able to purchase for want of Money. And could any Part of these Supplies be ready to go with the new Minister, I submit it to your Excellency’s Consideration whether it would not be well to put them under his Care; and if all could not be ready, to let him bear the Promise of the rest; as this might be a means of making his Arrival the more welcome; and more generally pleasing, and facilitate his Negociations.
I am with great Respect, Your Excellencys most obedient and most humble Servant.
B Franklin
His Exy. M. Le Comte De Vergennes.


Notations: M de Rayneval / M. francklin / rep le 6 may.
The following Articles are wanted for the State of Maryland. viz.


10,000
Stand of Arms compleat, including Cartridge Boxes, &ca.


  10.
Brass Field Pieces, of 4 & 6 lb Ball with their Carriages and Harness


  8
Howits of 9 Inches


  50.
Pieces of Flannel for Cartridges


  5,000.
Suits of Soldiers Clothes, ready made


  10,000.
Pair of Stockings


  10,000
Hats


  10,000.
Blankets


  1,000
Tents


  20
Tons of Lead



Cloth and Trimmings for the clothing of 350 Officers.


Wanted for the State of Virginia


  16.
Iron Cannon of 36 lb Ball


  20.
Do of . . . 24 lb.


  8
  Brass Do  . . . of 24 lb.


  50.



Rounds of Grape Shot
}
For eachof the Cannon


Ditto of chain & doubled headed Do





50



Carriages Rammers, Ladles, and all the necessary Apparatus for the above Cannon


  6.
Brass Howitzers 5 Inch


  4
Do . . . 5½.



  100.
Shells for each Howitzer, with Fuzees, Match-stuff, Carriages, and every thing compleat


  20,000
Stands of Fusils and Bayonets compleat


  30
Tons of best Cannon Powder


  20
Tons Do for Fusils.



Saddles, Carbines, Boots, spurs, &ca. for 100 Light Horse.


These Things the respective Governments engage to pay for.
B Franklin

